Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2014/051355.
The amendment filed on April 2, 2021 has been entered.
Claims 1, 6, 10, 22, 28, 34, 37, 43, 46-47, 51-52, and 83-85 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of S. cerevisiae overexpressing STL1 of SEQ ID NO:139 and A. adolescentis AdhE of SEQ ID NO:218 for conversion of carbohydrate into ethanol in the reply filed on November 22, 2017.  
Claims 6, 10, 22, 28, 34, 37, 43, 46-47, and 83-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Arguments
 	Applicant’s amendment and arguments filed on April 2, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In view of the amendment of claim 1, which now recites “control recombinant yeast”, the rejection of claim 1 and claims 51-52 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Claim 1 and claims 51-52 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 51-52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any recombinant yeast comprising (a) any H+/glycerol symporter (STL1) that functions to import glycerol into said recombinant yeast, (b) heterologous enzymes comprising of any acetaldehyde dehydrogenase or any bifunctional acetaldehyde/alcohol dehydrogenase that function in any engineered metabolic pathway to convert any carbohydrate source to acetyl-CoA and then to ethanol, and (c) wherein the recombinant yeast produces less glycerol and more ethanol than a control recombinant yeast without said heterologous STL1 protein and has the properties recited in claims 51-52.  Therefore, the claims are drawn to a genus of recombinant yeast having a genus of STL1 and genus of acetaldehyde dehydrogenase or a bifunctional acetaldehyde/alcohol dehydrogenase, wherein the genus of yeast produces ethanol from a genus of carbohydrates via acetyl-CoA and produces less glycerol and more ethanol than a control recombinant yeast without said heterologous STL1 protein and has the properties recited in claims 51-52. 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation 
The recitation of “STL1”, “bifunctional acetaldehyde/alcohol dehydrogenase”, “acetaldehyde dehydrogenase,”, “conversion of acetyl-CoA to ethanol”,  “engineered metabolic pathways”, and “produces less glycerol and more ethanol than a recombinant yeast without said heterologous STL1 protein” fails to provide a sufficient description of the genus of proteins/enzymes as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.  The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  “in claims to genetic material, however a generic statement such as ‘vertebrate insulin cDNA’ or ‘mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.”  
The claims are drawn to a genus of recombinant yeast having a genus of heterologous proteins and enzymes having the function of producing ethanol from a S. cerevisiae overexpressing the heterologous STL1 of SEQ ID NO:140 and the heterologous aldehyde/alcohol dehydrogenase ADHE of SEQ ID NO:218, wherein said S. cerevisiae produces ethanol, produces less glycerol than S. cerevisiae without said heterologous STL1, and has the properties recited in claims 51-52.   While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, this one example is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above recombinant S. cerevisiae and the structure of the claimed genus of yeast.  Therefore, the specification fails to describe a representative species of the claimed genus.  
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Applicant argues that the written description requirement is satisfied through disclosure of function and minimal structure since there is a well-established correlation between structure and function of claimed heterologous enzymes (STL1, acetaldehyde dehydrogenase, and bifunctional acetaldehyde/alcohol dehydrogenase (ADHE)), expression of heterologous genes in yeast is an established art and has high levels of predictability, and a single species shall provide written descriptive support for a claimed genus.  Applicant also argue that the specification has also disclosed numerous embodiments of the claimed invention in paragraphs [0017]-[0019], [0060], and [0063] of US 2016/019466 and that  person of ordinary skill in the art would reasonably conclude from the disclosures in the specification along with the working example 6 and the result in figure 7A and 7B that the inventors had possession of the claimed recombinant yeast that produces less glycerol and more ethanol than the control microorganism and that this reduction of glycerol production result also in an increase of ethanol yield.
This is not found persuasive.  The claims are not drawn to product claims of STL1, acetaldehyde dehydrogenase, bifunctional acetaldehyde/alcohol dehydrogenase, or yeast cells comprising STL1 and acetaldehyde dehydrogenase and/or bifunctional acetaldehyde/alcohol, but the claims are drawn to a recombinant yeast that produces ethanol from any carbohydrate via acetyl-CoA, produces less glycerol and more ethanol than a recombinant yeast without said heterologous STL1 protein, and has the 

    PNG
    media_image1.png
    153
    660
    media_image1.png
    Greyscale

Neither the prior art nor the specification disclose that the function of producing less glycerol and more ethanol than a recombinant yeast without a heterologous STL1 and the properties recited in claims 51-52 is shared by any yeast t comprising (a) any H+/glycerol symporter (STL1) that functions to import glycerol into said recombinant yeast, and (b) any heterologous acetaldehyde dehydrogenase or any bifunctional acetaldehyde/alcohol dehydrogenase.    The specification is limited to the disclosure of a recombinant S. cerevisiae overexpressing the heterologous STL1 of SEQ ID NO:140 and the heterologous aldehyde/alcohol dehydrogenase ADHE of SEQ ID NO:218, wherein said S. cerevisiae produces ethanol, produces less glycerol than S. cerevisiae without said heterologous STL1, and has the properties recited in claims 51-52.   Paragraphs [0018]-[0020], [0017]-[0019], [0060], [0063], [0100]-[0101], [0112], and [0156] disclose a generic list of possible STL1, acetaldehyde dehydrogenase or a bifunctional acetaldehyde/alcohol dehydrogenase, yeast and enzymes of metabolic pathways of specific carbohydrates to ethanol that can be potentially expressed in yeast.  While some wild type STL1, acetaldehyde dehydrogenase or a bifunctional acetaldehyde/alcohol dehydrogenase were known in the art and transformation of heterologous genes into some yeast was known in the art, those skilled in the art would 
Further, the claimed invention requires a defined set of heterologous STL1 and acetaldehyde dehydrogenase and/or bifunctional acetaldehyde/alcohol dehydrogenase, and yeast, wherein the yeast produces ethanol from any carbohydrate via acetyl-CoA, produces less glycerol than any recombinant microorganism without said heterologous STL1 protein, and has the properties recited in claims 51-52.  However, the specification is limited to a recombinant S. cerevisiae overexpressing the heterologous STL1 of SEQ ID NO:140 and the heterologous aldehyde/alcohol dehydrogenase ADHE of SEQ ID NO:218, wherein said S. cerevisiae produces ethanol and has the properties recited in claims 51-52 and Example 6 is limited to a recombinant S. cerevisiae strain M3465 (engineered to produce formate) expressing a specific STL1, S. cerevisiae STL1, wherein the resulting recombinant S. cerevisiae strain M6244 has increased ethanol production and decreased glycerol production.  Although the specification discloses exemplary enzymes/proteins that can be expressed in a yeast, a “laundry list” Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/proteins/yeast/metabolic pathways of some carbons to ethanol were known in the art and disclosed in the Examples of the instant specification, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed genus of yeast that produces less glycerol than any recombinant microorganism without said heterologous STL1 protein, and has the properties recited in claims 51-52.   Although expression of exogenous enzymes/proteins was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. 
Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/proteins to express in any yeast to produce alcohols from any starting material. 
Hence the rejection is maintained.

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1 and 51-52 under 35 U.S.C. 102(a)(2) as being anticipated by Zelle (US 2014/0256011 – form PTO-892) has been withdrawn because Zelle (US 2014/0256011 – form PTO-892) has been excepted as prior art under 35 U.S.C. 102(a)(2) under 35 U.S.C. 102(b)(2)(C) exception based on common ownership.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The rejection of claims 1 and 51-52  under 35 U.S.C. 103 as being unpatentable over Argyros (WO 2012/138942 – form PTO-892), Zelle (US 2014/0256011 – form PTO-892), and Zhao (Gene. 1994 Sep 2;146(2):215-9 – cited previously on form PTO-892) has been withdrawn because Zelle (US 2014/0256011 – form PTO-892) has been excepted as prior art under 35 U.S.C. 102(a)(2) under 35 U.S.C. 102(b)(2)(C) exception based on common ownership.
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Mascoma Corporation not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention (See page 8 of the Remarks filed on April 2, 2021). 


Claims 1 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argyros (WO 2012/138942 – form PTO-892), Wang (Biotechnol Lett (2013) 
Regarding claim 1 (b), Argyros discloses a recombinant S. cerevisiae strain M3465 (Δgpd2Δfdh1Δfdh2 and B. adolescentis pflA+pflB+adhE) comprising a Bifidobacterium adolescentis AdhE (bifunctional acetaldehyde dehydrogenase/alcohol dehydrogenase), wherein said strain M3465 has increased ethanol production ([0509]-[0510]).  The Bifidobacterium adolescentis AdhE expressed in strain M3465 converts acetyl-CoA to ethanol (Figure 1 and [0123]). The recombinant S. cerevisiae of Argyros has reduced glycerol formation due to the deletion of its gdp2 gene (abstract).
The difference between the recombinant S. cerevisiae of Argyros and the recombinant S. cerevisiae of the instant application is that the recombinant S. cerevisiae of Argyros does not comprise a heterologous STL1.
Regarding claim 1 (a), Wang discloses a recombinant S. cerevisiae overexpressing a H+/glycerol symporter (STL1), wherein ethanol production is increased in said recombinant S. cerevisiae (abstract, pages 1860-1861 and 1863).  Wang discloses overcoming the growth defect of S. cerevisiae comprising Δgpd1Δgpd2 by expression of STL1 and GLT1, which results in S. cerevisiae having 8.2% increase in ethanol production (abstract and page 1863).  
Zhao discloses a S. cerevisiae STL1 having 100% sequence identity to the STL1 of the SEQ ID NO:140 of the instant application (Figure 2 on page 217).  
Regarding the property of producing less glycerol and more ethanol than a control recombinant yeast without said heterologous STL1 protein of claim 1, STL1 increasing intracellular glycerol by at least 0.05 fold of claim 51, and STL1 reducing S. cerevisiae strain M3465 of Argyros expressing S. cerevisiae STL1 of Zhao.  Example 6 of the instant application discloses S. cerevisiae strain M3465, which is identical to strain M3465 of Argyros, expressing S. cerevisiae STL1 having 100% sequence identity to the S. cerevisiae STL1 of Zhao, wherein the resulting strain (M6211) produces a higher titer of ethanol production than strain M3465 and a 2.3 g/L reduction in glycerol production compared to strain M3465, which encompasses reduction of glycerol production by more than 5% (see Figure 7B of the instant application). Example 2 of the instant application discloses that expression of S. cerevisiae STL1 in S. cerevisiae increases intracellular glycerol by at least 0.05 fold compared to wildtype S. cerevisiae (see Figure 4 of the instant application).  Therefore, expressing the S. cerevisiae STL1 of Zhao in the S. cerevisiae strain M3465 of Argyros  inherently results in reduced production of glycerol and increased intracellular glycerol even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   Further, regarding claim 1, one having ordinary skill in the art would expect S. cerevisiae comprising Δgpd2Δfdh1Δfdh2 +PflA+PflB+AdhE  and STL1+GLT1 to produce less glycerol since Δgpd2 reduces glycerol formation in S. cerevisiae.  Regarding claim 51, one having ordinary skill in the art would expect increased intracellular glycerol due to expression of a glycerol importer STL1.
Therefore, in combing the teachings of Argyros, Wang, and Zhao, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the S. cerevisiae of Argyros by overexpressing STL1 and S. cerevisiae of Argyros) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the genetic modifications of Wang to further increase ethanol production by overcoming growth defects due to deletion of Δgpd1 and/or Δgpd2.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum ethanol producing S. cerevisiae. Further, regarding expressing S. cerevisiae STL1 of Zhao, the rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (S. cerevisiae STL1) for another yields predictable results (import of glycerol) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art STL1 with another known and available STL1, such as the S. cerevisiae STL1, known to lead to glycerol import, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Therefore, the above references render claims 1 and 51-52 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  

This is not found persuasive.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See MPEP 2144.  The claims are directed to product claims, recombinant yeast comprising of heterologous STL1 and acetaldehyde dehydrogenase and/or a bifunctional acetaldehyde dehydrogenase/alcohol dehydrogenase, and are not directed to a method of reducing glycerol production and increasing ethanol in a recombinant yeast.   Argyros discloses a S. cerevisiae strain M3465 (Δgpd2Δfdh1Δfdh2 and B. adolescentis pflA+pflB+adhE) comprising a Bifidobacterium adolescentis AdhE (bifunctional acetaldehyde dehydrogenase/alcohol dehydrogenase), wherein said strain M3465 has increased ethanol production ([0509]-[0510]).  The recombinant S. cerevisiae of Argyros has reduced glycerol formation due to the deletion of its gdp2 gene (abstract).  Wang discloses a recombinant S. cerevisiae overexpressing a H+/glycerol symporter (STL1) which overcomes the growth defect of S. cerevisiae due to Δgpd1Δgpd2 and increases ethanol production (abstract, pages 1860-1861 and 1863).  Zhao discloses a S. cerevisiae STL1 having 100% sequence identity to the STL1 of the SEQ ID NO:140 of the instant application (Figure 2 on page 217).  With these teachings at hand, one having ordinary skill in the art would have recognized an advantage or expected beneficial result of expressing a STL1 in S. cerevisiae to further increase ethanol production by overcoming growth defects due to Δgpd1Δgpd2 in S. cerevisiae.   Regarding the limitation of producing less glycerol and more ethanol compared to a recombinant yeast without the heterologous STL1 protein, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.  Example 6 of the instant application discloses S. cerevisiae strain M3465, which is identical to strain M3465 of Argyros, expressing S. cerevisiae STL1 having 100% sequence identity to the S. cerevisiae STL1 of Zhao, S. cerevisiae STL1 in S. cerevisiae increases intracellular glycerol by at least 0.05 fold compared to wildtype S. cerevisiae (see Figure 4 of the instant application).  Therefore, expressing the S. cerevisiae STL1 of Zhao in the S. cerevisiae strain M3465 of Argyros  inherently results in reduced production of glycerol and increased intracellular glycerol even if the prior art did not discuss or recognize such a property.  Further, obviousness does not require absolute predictability, but only a reasonable expectation of success. See MPEP 2143.02.  In the instant case, one having ordinary skill in the art would expect S. cerevisiae strain M3465 expressing the S. cerevisiae STL1 of Zhao to produce less glycerol and more ethanol than wildtype S. cerevisiae since Δgpd1Δgpd1 eliminates glycerol formation in S. cerevisiae and AdhE converts acetyl-CoA to ethanol.  
Applicant argues that the focus of the instant invention is not the reduction of glycerol by deletion of gpd gene, but rather that the same result of lower glycerol production is being obtained by the addition of the heterologous STL1 gene to the yeast. Thus, the claimed invention is in fact an alternative or an improvement to the well-known technology to reduce glycerol production by deletion of the gpd genes.
This is not found persuasive.  The claims do not exclude deletion of the gpd gene.  Further, as discussed above, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See MPEP 2144.  Further, there is no requirement that a person of ordinary skill in the art at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.  
Applicant argues that a person of ordinary skill in the art would have no motivation to combine the teaching of Zhao with the other cited references since Zhao does not describe any effect, positive or negative, on growth or even less on ethanol/glycerol yield, and Zhao states that the transport function of the genes is unknown. Applicant argues that contrary to the examiner’s assertion, Zhao does not describe overexpression or a strain with heterologous STL1, but instead Zhao describes the identification and sequencing of the native STL1 enzyme in S. cerevisiae enzyme and the only engineered yeast describes in Zhao is disruption of said gene, which has no detectable effect on yeast growth on glucose, galactose, mannose, maltose or glycerol as sole carbon source and that the transport function of the gene product remains unknown at present.  Therefore, the disruption of the STL1 gene disclosed in Zhao is a teaching away to the addition of heterologous STL1 as claimed in the present invention since there is no reason why a person of ordinary skill add a heterologous STL1 to yeast when Zhang teaches that STL-1 disruption has no effect growth of the yeast.   


    PNG
    media_image2.png
    120
    681
    media_image2.png
    Greyscale

Zhao is relied upon for its disclosure of a S. cerevisiae STL1.   Wang is relied upon for its disclsoure of increasing ethanol production in a recombiant S. cerevisiae overexpressing a H+/glycerol symporter (STL1) which overcomes the growth defect of S. cerevisiae due to Δgpd1Δgpd2 and increases ethanol production, and thereby provides motivation to one having ordinary skill in the art to modify the S. cerevisiae of Argyros.  Therefore, with the combined teachings of the cited references, one having ordinary skill in the art would have been motivated to express heterologous STL1 in the S. cerevisiae of Argyros to further increase ethanol production.  Further, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….", see MPEP 2145.  Zhao does not teach away from the instant invention because Zhao does not criticize, discredit, or otherwise discourage expressing S. cerevisiae STL1 in S. cerevisiae.
	Applicant argues that Wang et al. does not teach, disclose, or suggest any effect on the glycerol production by overexpressing STL1 since the strains disclosed in Wang cannot produce glycerol, someone skilled in the art would consider the teaching of Wang only as a solution to overcome defect of strains having complete elimination of glvcerol synthesis, a person of ordinary skill in the art would not consider Wang to improve a strain to reduce glycerol production since engineered strains disclosed in Wang does not produce any glycerol due to the deletion of gpdl l/gpd2 genes as evidenced by figure 3b that demonstrates no production of glycerol by said engineered strain, and it is not possible to demonstrate a reduction in glycerol production when a strain does not produce any glycerol at the beginning.  
	This is not found persuasive. As discussed above, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See MPEP 2144.  Further, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure (producing less glycerol and more ethanol than a control yeast without heterologous STL1) at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.  Wang is relied upon for its disclsoure of increasing ethanol production in a recombiant S. cerevisiae overexpressing a H+/glycerol symporter (STL1) which overcomes the growth defect of S. cerevisiae due to Δgpd1Δgpd2 and increases ethanol production, which provides motivation to one having ordinary skill in the art to modify the S. cerevisiae of Argyros to further increase ethanol production.  As discussed above, the property of producing less glycerol and more ethanol than a control yeast without heterologous STL1 necessarily flows upon expressing the S. cerevisiae STL1 of Zhao in the S. cerevisiae strain M3465 of Argyros.   

This is not found persuasive.  As discussed above, the property of producing less glycerol and more ethanol than a control yeast without heterologous STL1 necessarily flows upon expressing the S. cerevisiae STL1 of Zhao in the S. cerevisiae strain M3465 of Argyros.   There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure (producing less glycerol and more ethanol than a control yeast without heterologous STL1) at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.  Further, obviousness does not require absolute predictability, but only a reasonable expectation of success. See MPEP 2143.02.  In the instant case, one having ordinary skill in the art would expect S. cerevisiae strain M3465 expressing the S. cerevisiae STL1 of Zhao to produce less glycerol and more ethanol than wildtype S. cerevisiae since Δgpd1Δgpd1 eliminates glycerol formation in S. cerevisiae and AdhE converts acetyl-CoA to ethanol.  One having ordinary skill in the art would have had a reasonable expectation of success at making a recombinant S. cerevisiae expressing S. cerevisiae STL1 and Bifidobacterium adolescentis AdhE because expression of heterologous proteins in S. cerevisiae was known, as demonstrated by Argyros, and Zhao discloses the S. cerevisiae gene encoding STL1.   
maintained.
Claims 1 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waks (WO 2009/143495 – cited previously on form PTO-892), Wang (Biotechnol Lett (2013) 35:1859–1864 – cited previously on form PTO-892), and Zhao (Gene. 1994 Sep 2;146(2):215-9 – cited previously on form PTO-892)
Regarding claim 1 (b), Waks discloses a recombinant S. cerevisiae comprising a heterologous AdhE (bifunctional acetaldehyde dehydrogenase/alcohol dehydrogenase) having increased ethanol production ([064]). The S. cerevisiae of Waks comprises Δfdh1Δfdh2 and expression of PflA+PflB+AdhE, which results in S. cerevisiae (Table 1 at page 30).
The difference between the recombinant S. cerevisiae of Waks and the recombinant S. cerevisiae of the instant application is that the recombinant S. cerevisiae of Waks does not comprise a heterologous STL1.
Regarding claim 1 (a), Wang discloses a recombinant S. cerevisiae overexpressing a H+/glycerol symporter (STL1), wherein ethanol production is increased in said recombinant S. cerevisiae (abstract, pages 1860-1861 and 1863).  Wang discloses overcoming the growth defect of S. cerevisiae comprising Δgpd1Δgpd2 by expression of STL1 and GLT1, which results in S. cerevisiae having 8.2% increase in ethanol production(abstract and page 1863).  Deletion of Δgpd1 and/or Δgpd2 in S. cerevisiae to reduce or eliminate glycerol formation and thereby increasing the carbon flow towards increasing production of ethanol was known in the art, as disclosed by Wang (pages 1859-1860).
S. cerevisiae STL1 having 100% sequence identity to the STL1 of the SEQ ID NO:140 of the instant application (Figure 2 on page 217).  
Regarding reduction of glycerol formation and increased intracellular glycerol of claims 1 and 51-52, such properties are inherent properties of the recombinant S. cerevisiae over-expressing STL1 under normal and usual operation and necessarily performs the recited properties because the prior art device and the claimed device overexpresses the same glycerol symporter/importer.  Expressing the S. cerevisiae STL1 of Zhao inherently results in reduced production of glycerol and increased intracellular glycerol even if the prior art did not discuss or recognize such a property.  Further, regarding claim 1, one having ordinary skill in the art would expect S. cerevisiae comprising Δfdh1Δfdh2 +PflA+PflB+AdhE  and Δgpd1Δgpd1+STL1+GLT1 to produce less glycerol since Δgpd1Δgpd1 eliminates glycerol formation in S. cerevisiae.  Regarding claim 51, one having ordinary skill in the art would expect increased intracellular glycerol due to expression of a glycerol importer STL1.
Therefore, in combing the teachings of Waks, Wang, and Zhao, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the S. cerevisiae of Waks by incorporating the genetic modifications of Wang, Δgpd1 and/or Δgpd2 and overexpression of STL1 and GLT1.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (reducing formation of glycerol and importing glycerol by expression of STL1/GLT1 to overcome growth defects of Δgpd1Δgpd2) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would S. cerevisiae of Waks) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the genetic modifications of Wang to further increase ethanol production by eliminating formation of glycerol.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum ethanol producing S. cerevisiae. Further, regarding expressing S. cerevisiae STL1 of Zhao, the rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (S. cerevisiae STL1) for another yields predictable results (import of glycerol) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art STL1 with another known and available STL1, such as the S. cerevisiae STL1, known to lead to glycerol import, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Therefore, the above references render claims 1 and 51-52 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the failures in the teachings in Wang and Zhao with respect to the instant invention has been described in the previous section on obviousness rejection and are equally applicable in this rejection as well and not been repeated for the sake of brevity.
	This is not found persuasive and Applicant is directed to the rebuttal above.
does not provide ethanol fermentation results to enable such claims.
This is not found persuasive. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.  See MPEP 2121.  In the instant case, Waks, Wang, and Zhao in combination disclose all the elements of the claimed invention, S. cerevisiae comprising a heterologous STL1 and a heterologous AdhE (bifunctional acetaldehyde dehydrogenase/alcohol dehydrogenase). Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ethanol fermentation results) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims 1 and 51-52 do not recite a limitation regarding ethanol fermentation results, such as the yield of ethanol.  Instead, claim 1 recites the limitation of a heterologous enzyme, alcohol/aldehyde dehydrogenase that converts acetyl-CoA to ethanol, which is disclosed by Waks.  Waks does disclose increased production of formate and ethanol from a carbohydrate due to genetic modifications in S. cerevisiae, such as expression an AdhE gene ([02], [64], Figures 1-4, and claim 21).  Waks discloses the recombinant S. cerevisiae produces another valuable compound, ethanol in addition to formate, see the abstract and Figure 4.  Therefore, a person of ordinary skill in the art would consider Waks as a reference for a recombinant yeast comprising an engineered pathway to convert carbohydrate to ethanol.
Applicant argues that Waks is silent on glycerol production of its engineered strains and does not mention any impact related to glycerol production during fermentation on ethanol yield, (or even about formate yield) and a person skilled in the art would therefore not consider Waks as a reference for an engineered pathway to decrease glycerol production in a recombinant strain compared to a control microorganism.
This is not found persuasive. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See MPEP 2144.  Further, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure (producing less glycerol and more ethanol than a control yeast without heterologous STL1)  at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.  
Applicant argues that it is error to state that decreased glycerol production is an inherent property of S. cerevisiae over-expressing S. cerevisiae STL1 since there is no evidence over-expression of STL1 necessarily provides the properties recited in claim 1 and even if the prior art and the claimed invention overexpress the same 
This is not found persuasive.  As discussed above, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure (producing less glycerol and more ethanol than a control yeast without heterologous STL1)  at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.  Further, the rejection does not assert that Zhao describes overexpression or a strain with heterologous STL1.  Instead, the rejection states the following:

    PNG
    media_image3.png
    96
    717
    media_image3.png
    Greyscale

Zhao is relied upon for its disclosure of a S. cerevisiae STL1.   
Applicant argues that the Office has further erred by stating that one of ordinary skill in the art would expect S. cerevisiae comprising fdhlfdh2+PFLA+PFLB+ADHE and gpdlgpdl+STLl +GLT1 to produce less glycerol since deletion of gpd genes eliminates S. cerevisiae because claim 1 of the present invention specifically recites that the reduction in glycerol production and the increase in ethanol production is related to the addition of heterologous STL1 to the strain and does not recite that such effect is imputable to deletion of gpd genes.
This is not found persuasive.  The claims do not exclude deletion of the gpd gene.  Further, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduction in glycerol production and the increase in ethanol production is related to the addition of heterologous STL1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, obviousness does not require absolute predictability, but only a reasonable expectation of success. See MPEP 2143.02.  In the instant case, one having ordinary skill in the art would have had a reasonable expectation of success of S. cerevisiae comprising Δfdh1Δfdh2 +PflA+PflB+AdhE  and Δgpd1Δgpd1+STL1+GLT1 to produce less glycerol and more ethanol than wildtype S. cerevisiae since Δgpd1Δgpd1 eliminates glycerol formation in S. cerevisiae and AdhE converts acetyl-CoA to ethanol. 
Applicant argues that the unexpected advantage (reduction in glycerol production and the increase in ethanol production) cannot be predicted from the teaching of the cited references, alone or in combination, since they do not disclose, teach, or suggest that overexpression of STL1 by adding heterologous STL1 in a yeast capable of producing glycerol and demonstrate, inherently or purposively such reduction.
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.  As discussed above, the property of producing less glycerol and more ethanol than a control yeast without heterologous STL1 necessarily flows upon expressing the S. cerevisiae STL1 of Zhao in S. cerevisiae.   Further, obviousness does not require absolute predictability, but only a reasonable expectation of success. See MPEP 2143.02.  In the instant case, one having ordinary skill in the art would have had a reasonable expectation of success of S. cerevisiae comprising Δfdh1Δfdh2 +PflA+PflB+AdhE  and Δgpd1Δgpd1+STL1+GLT1 to produce less glycerol and more ethanol than wildtype S. cerevisiae since Δgpd1Δgpd1 eliminates glycerol formation in S. cerevisiae and AdhE converts acetyl-CoA to ethanol. 
Hence the rejection is maintained.

Conclusion

	Claims 1, 6, 10, 22, 28, 34, 37, 43, 46-47, 51-52, and 83-85 are pending.
	Claims 6, 10, 22, 28, 34, 37, 43, 46-47, and 83-85 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.